Citation Nr: 1544629	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling for the period prior to March 22, 2013, and 70 percent disabling on and after March 23, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (Board) following the October 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In this decision, the RO granted service connection for PTSD, evaluating it as 50 percent disabling, effective May 1, 2006.  The Veteran perfected a timely appeal of the October 2007 rating decision in September 2010.  

This case was previously before the Board in February 2013, at which time it was remanded for additional evidentiary development.  Pursuant to the remand instructions, the Veteran's VA treatment records generated at the VA Medical Center (VAMC) in Altoona, Pennsylvania, and dated from July 2010 to the present, were associated with the Virtual VA claims folder.  In addition, the Veteran was scheduled for a more recent VA psychiatric examination to determine the current extent and severity of his PTSD in March 2013, and the report of this examination has been associated with the claims file.  As such, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

During the pendency of the Veteran's appeal, and specifically in an April 2013 rating action, the Veteran's disability evaluation for his service-connected PTSD was increased to 70 percent, effective from March 22, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  



In October 2011, the Veteran presented sworn testimony during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the testimony has been associated with the Veteran's claims file.  In a letter dated on July 17th, 2015, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  The July 17th, 2015 letter offered the Veteran the opportunity to testify at another videoconference hearing, as well as the option to testify either before a VLJ in-person at his local RO, or at the Board's offices in Washington DC.  See 38 C.F.R. §20.717 (2010).  The Veteran was also informed that he had 30 days to respond to this letter.  In correspondence dated on July 31st, 2015, and date stamped as having been received at the Board on August 7, 2015, the Veteran indicated that he did not wish to appear at another Board hearing, and requested that his case be considered based on the evidence of record.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records


FINDING OF FACT

For the entire duration of the appeal, the Veteran's psychiatric disability has been productive of sleep impairment, suicidal ideation, social isolation, paranoia, nightmares, hypervigilance, anger problems, avoidant behavior, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; those manifestations overall are indicative of serious, but not total, impairment in occupational and social functioning.  


CONCLUSION OF LAW

For the entire duration of the appeal, the schedular criteria for a rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through a March 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2007 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the March 2007 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  Pursuant to the February 2013 Board remand, the Veteran's VA treatment records for the period from July 2010 to February 2013 have been associated with the claims file.  Also, the Veteran's Social Security Administration (SSA) records have been retrieved and associated with the claims file.  In addition, the Veteran testified before the Board in October 2011.  Indeed, at no time has the Veteran or his representative referenced outstanding records that they wanted VA to obtain or that they felt were relevant to his claim.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA psychiatric examinations were obtained in August 2007, September 2008 and most recent in March 2013, pursuant to the February 2013 remand.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining the Veteran's outstanding VA treatment records and obtaining a VA examination in connection to the increased rating issue on appeal has been met and the requirements of the February 2013 remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, there is adequate medical evidence of record to make a determination in this case.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.



II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  

The record includes VA examination reports, VA outpatient treatment records, the October 2011 hearing testimony, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  

The Veteran began receiving outpatient psychiatric treatment at the VA Medical Center (VAMC) in Altoona, Pennsylvania in May 2004, after his brother was killed in combat while serving in Iraq.  During one of the initial May 2004 VA treatment visits, the Veteran described the circumstances of his brother's death and explained that he and his brother had both been serving in Iraq together, when his brother was killed by rocket-propelled grenade (RPG) in Fallujah, Iraq the week before.  The Veteran explained that he had been participating in an operation west of Fallujah completing ordinance demolition when he heard the news.  According to the Veteran, since then he had been experiencing avoidant behavior, emotional numbing, concentration problems, paranoia, poor problem solving skills, rage, feelings of revenge, a sense of helplessness, survivor's guilt and difficulty sleeping.  Upon conducting a mental status evaluation of the Veteran, the VA social worker described the Veteran as "tight and wound up" and added that he was teary and had trouble sitting still, but remained cooperative and devoted to duty.  The Veteran's mood/affect was described as "depressed, agitated, [and] wound up tight."  He exhibited difficulty with short term memory but his insight was shown to be good and his judgment was described as intact.  The VA social worker diagnosed the Veteran with having acute trauma syndrome and acute bereavement, and assigned him a GAF score of 45.  

During an August 2004 VA treatment visit, the VA social worker noted that the Veteran still cried whenever he tried to explain the meaning of his brother's death to him.  The Veteran reported to have intrusive images of his brother walking away from him, being exposed to death and feeling helpless in trying to save him.  According to the Veteran, his brother was the responsible and favored one in the family, and he was now trying to be a surrogate father to his nephew (his brother's son) as a way to make up for the loss of his father's presence in his life.  The Veteran reported to have an extreme form of survivor's guilt, and further expressed a strong desire to return to Iraq.  At a subsequent treatment visit also dated in August 2004, the Veteran endorsed ongoing avoidant behavior, noting that he avoids going to his brother's grave, looking at his pictures, or attending any more ceremonies to memorialize him.  According to the Veteran, these avoidance techniques help him stay in control in the aftermath of his brother's traumatic death.  The VA social worker diagnosed the Veteran with having PTSD as a result of the sudden death of his brother.

In June 2005, the Veteran was seen at the Altoona VAMC, at which time, he reported to have been in a bar fight with an active duty Marine several days prior resulting in the other Marine's hospitalization due to a concussion and broken nose.  According to the Veteran, he had consumed many drinks that night, and after responding to the Marine's questioning of his decision to not take the recent promotion offered to him, he felt hurt emotionally by the Marine's criticism of him and his brother, and proceeded to "plummet him with his fists" after leaving the bar with him.  The VA social worker noted that the Veteran endorsed symptoms of excessive irritability, bitterness and anger related to the death of his brother, and engaged in harmful behavior when engaged in conversations 'critical' of himself or his brother.  The VA social worker noted that the Veteran and his brother had joined the Marine Corps together and were planning on retiring together, so the Veteran "took the traumatic grief inventory and has a shattered world view without his brother."  According to the VA social worker, the Veteran feels as though a part of him has died and has a sense of "purposelessness" when it comes to his future.  

The Veteran was seen at the VAMC in November 2005, during which time he informed his treatment provider that he had not been taking his psychiatric medication due to his drinking.  According to the Veteran, he was unable to stop drinking as this was the only thing that helped him function.  The Veteran claimed to attend a PTSD group sporadically and added that his ultimate goal was stop drinking and re-start his medication, but he could not do follow through with this right now.  

The January 2006 VA Social Work Progress note reflects the Veteran's summarization of his holiday.  According to the Veteran, he spent his holiday in a blackout state, zoning himself out with alcohol and sleep, and his daughter informed him afterwards that he wished to hit his hand with a hammer.  The Veteran does not recall this, but admitted that he had reached the point of instinctively wishing for physical pain which, to him, was more welcome than psychological pain.  The VA social worker determined that the Veteran had a severe anniversary reaction from his brother's traumatic death and was surrounded by needy people who were traumatized, which placed lot of pressure on him.  He assessed the Veteran with having PTSD and chronic depression and determined that the Veteran needed to cut down on his alcohol intake and make an appointment with his outpatient psychiatric nurse practitioner.  

During a subsequent VA treatment visit also dated in January 2006, the Veteran complained of difficulty concentrating, and noted that he had a difficult time even going to Walmart to purchase items.  The Veteran was appropriately tearful and expressed a desire to start a productive life after his retirement from the Marines.  However, he feared that he would not be able to achieve this.  The Veteran denied any suicidal ideation/plans, but indicated that he was capable of hurting other people.  He verbalized his frustration with not being able to talk to anyone now that he did not have his brother to relate to.  On mental evaluation, the VA nurse practitioner noted that the Veteran had crying spells, and described his behavior as irritable and agitated.  The Veteran displayed a broad affect, and his mood was anxious, agitated, depressed and dysthymic.  With regard to the Veteran's cognitive function, he was shown to be alert and oriented to person, place and time, but his concentration was impaired.  The treatment provider determined that the Veteran should restart his medication, and prescribed him with 10 milligrams (mg) of Lexapro to be taken daily for three weeks, followed by 20 mg to be taken daily.  He was also prescribed with 100-200 mg Trazadone to be taken four times a day.  

Subsequent VA treatment records reflect that the Veteran was seen at the Altoona VAMC on a regular basis for care and treatment of his PTSD symptoms.  He endorsed high levels of anxiety and difficulty coping with these symptoms during a November 2006 VA mental health visit, and anticipated a worsening of these symptoms with the approach of the Christmas season.  A December 2006 VA treatment report reflects that the Veteran had an incident with his wife wherein he blacked out and was about to choke her.  According to the Veteran, his alcohol consumption combined with psychiatric medication contributed to this incident.  His VA social worker predicted that the Veteran would relapse, and added that while the Veteran was not an alcoholic, he abuses alcohol by using it as a form of self-medication.  

The Veteran was afforded a VA psychiatric examination in August 2007, at which time, he provided his pre-military, military, and post-military history.  Although the Veteran described a chaotic family upbringing and childhood, he denied being exposed to any life threatening traumatic stressors prior to his military service.  He enlisted in the United States Marines Corps in April 1986, and served with this unit until April 2006.  The Veteran stated that he was deployed to Iraq, and stationed in the Iraqi war zone from February 2004 to May 2004.  The examiner noted that most of the Veteran's reported combat stressors had been verified, and that the most traumatic stressor was the death of the Veteran's brother as a result of an RPG.  The Veteran described other traumatic episodes he had exposure to in service, including one that occurred the first week of April 2004, wherein a rocket attack was aimed at the Veteran and his men while they were collecting ordinance disposal left on the air base where they were.  According to the Veteran, the rockets exploded 100 meters away from him and his men, and had they been in closer proximity, it could have hit the ordinance.  The examiner noted that since the Veteran was a combat engineer, his overall level of traumatic stress exposure was fairly high based on the frequency and severity of incident exposure.  

With regard to the Veteran's post military history, it was noted that since his return to civilian life, the Veteran had been working at a local factory as a safety director for the past year.  Socially, the Veteran had been married for twenty-one years, and he and his wife had two kids together.  He reported to have a close relationship with his entire family, but added that his social life was limited to a few friends and his attendance and participation in the PTSD groups.  According to the Veteran, his activities and leisure pursuits are minimal and he spends most of his time just 'passing the time.'  The Veteran reported to have trouble with alcohol abuse on an on-and-off again basis throughout the years, but stated that he had remained completely alcohol free for many months and planned to maintain this sobriety.  The Veteran also reported a history of assaultive behavior, and stated that this was one of the things he got in trouble for when he was in the military.  

Upon evaluating the Veteran's mental status, the examiner noted that the Veteran was appropriately dressed and groomed and appeared to be his stated chronological age.  The Veteran was shown to be alert and oriented in all three spheres, and he was able to relate appropriately to the examiner.  According to the examiner, the Veteran was cooperative with all interview questions, and affectively, he demonstrated a wide range and intensity, and he had great difficulty maintaining his stability.  The Veteran's emotional expression was appropriate in that it matched his self-reported mood, and his thought process revealed an interrupted rate of flow whenever he became emotionally labile.  The examiner noted that during these times, the Veteran had difficulty maintaining his coherence but he was always logical.  He (the examiner) further observed no loose associations and described the Veteran's thought content as appropriate.  According to the examiner, the Veteran did not exhibit any evidence of delusional thought or hallucinations, but he did have intense dissociative experiences that could appear along these lines.  The Veteran admitted to having suicidal thoughts, but denied ever having any suicidal intent or plans due to his devotion to his family.  The Veteran did report a great deal of difficulty with homicidal thoughts, ideations, and occasional plans, but expressed no current intent.  

The Veteran was alert and oriented in all three spheres, and he reported difficulty with memory loss that appeared to be secondary to some dissociative experiences.  He did not describe or demonstrate any obsessive or ritualistic behaviors that would interfere with his routine activities, and the rate and flow of his speech was shown to be within normal limits.  The Veteran reported to have significant panic attacks with agoraphobia, which, according to the VA examiner, one usually sees in PTSD, and he exhibited a depressed mood and anxiety secondary to his PTSD.  The Veteran reported difficulty with impaired impulse control, and added that he had undergone anger management class three different times.  The Veteran also reported significant sleep impairment, adding that he only sleeps two to three hours a night and experiences ongoing nightmares on a nightly basis.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran had a diagnosis of PTSD that met the diagnostic criteria set forth under the DSM-IV.  The VA examiner also assigned the Veteran a GAF score of 41, which he noted to be below the range of what is qualitatively described as "[s]erious symptoms or any serious impairment in social, occupational, or school functioning."  The VA examiner determined that the Veteran's PTSD had at least a moderate effect on his vocational functioning, and he frequently has to isolate himself in a room with a closed door to allow himself time to calm down at work.  The examiner also noted that the Veteran has significant social impairment in that he does not socialize with anyone outside of his immediate family.   

The Board notes that the Veteran was also afforded a VA neuropsychological examination in February 2008, and it was noted that his responses to the Beck Depression Inventory (BDI) and Beck Anxiety Inventory (BAI) test reflected severe emotional distress.  Based on the BDI test results, the Veteran endorsed severe sleep disruption, moderate difficulty with sad mood, guilt feelings, suicidal ideation (although he denied any plan or intent to act on these thoughts), loss of interest in other people, irritability, loss of initiative, and difficulty making decisions.  The examiner noted that the BAI test results revealed the Veteran's symptoms of nervousness, and his fear of losing control and something bad happening.  The Veteran also reported moderate difficulties with other somatic symptoms, to include indigestion, trembling hands, difficulty breathing, and subjective symptoms of anxiety.  The examiner acknowledged the Veteran's PTSD diagnosis, and noted that he suffers from significant psychological distress and PTSD symptoms, which can often affect cognitive function.  However, according to the examiner, given the history of multiple head injuries in-service and the onset of memory impairment before development of PTSD, as well as the severity of deficits identified on evaluation, it appeared likely that the Veteran was experiencing neuropsychological impairment due to the cumulative effects of the multiple TBIs he suffered.  The examiner attributed any worsening in the Veteran cognitive functioning to the onset of his psychiatric problems, which will exacerbate any underlying cognitive deficits.  

Subsequent VA treatment records include an April 2008 social work note which reflects the Veteran's report that his PTSD symptoms were recently triggered while he was undergoing a spinal tap at his neurologist's office, and noticed that the woman who entered the room to do the spinal tap was wearing a head covering.  According to the Veteran, he started having a panic attack at the sight of this woman, and refused further treatment because the women's dark colored skin and head covering triggered his memories of the war and resultant PTSD symptoms.  During a subsequent VA treatment visit also dated in April 2008, the Veteran stated that his wife had been forced to resign from her job due to a conflict with one of her fellow employees.  The Veteran expressed feelings of rage and hyperarousal towards his wife's former employee with whom she had unresolved conflicts with.  

VA treatment records dated in July 2008 reflect that the Veteran and his wife began undergoing marital counseling together.  The examiner noted that the Veteran's wife presented with her own trials and tribulations stemming from unresolved issues from her past.  During an August 2008 VA treatment visit, the Veteran reported that he and his wife were having difficulties, and noted that she would be going to a therapist soon for her own trauma generated PTSD due to events that occurred in her past.  The Veteran stated that these were difficult times for him, and described himself as someone who is defensive, a control freak, and lacking in motivation.  

An August 2008 letter signed by the Veteran's VA social worker and psychiatric nurse practitioner summarized the Veteran's psychiatric history and described how his PTSD affects his day-to-day activities, as well as his social and occupational functioning.  In the letter, his treatment providers noted that the Veteran had attended anger management classes, individual psychotherapy and the Operation Iraqi Freedom/Operation Enduring Freedom (OIF/OEF) group while he was on active duty.  They further noted that the Veteran experienced many concussive traumas to his head, and he had exposure to psychiatric trauma due to multiple sources.  With respect to his activities of daily living, it was noted that the Veteran had trouble remembering his daily cleaning and hygiene habits, and while he could use the grill and microwave, he avoids public transportation, shopping, or any public events due to feelings of distrust.  

With regard to the Veteran's social functioning, his treatment providers wrote that he had an estranged relationship with everyone in his family except his wife, and when it came to relationships outside his family, he mostly socialized with other veterans.  The Veteran described his relationship with his father and brother as action-oriented (doing activities together) and explained that he is unable to initiate friendships or sustain them.  According to the Veteran, he loses his train of thought in conversations which limits his social interaction to the PTSD group, and he believes his social maturity has been compromised as a result of multiple traumas to his head and psyche.  It was noted that the Veteran reportedly views the world as dangerous, and he generalizes malicious motives to foreign nationals of middle-eastern descent.  The Veteran contends that he does not respect authority unless those in authoritative positions exhibit Marine style leadership skills, and noted that adjusting to civilian jobs with co-workers and supervisors who did not follow the Marine Corp mentality had been difficult for him.  According to the Veteran, he can only interact with co-workers and peers for short periods of time, and he has to take many breaks, otherwise he becomes tense and loud.  The Veteran recalled how during active duty, he broke another soldier's jaw because he questioned him about his duty in Iraq.  

As for the Veteran's ability to concentrate and follow through with various tasks, his treatment providers noted that the Veteran had a difficult time initiating activities and completing them.  It was also noted that the Veteran loses interest and focus, and with a schedule of things to do, he loses track and often quits.  The Veteran reported to suffer from insomnia and often awakens to 'patrol' the house several times a night.  His treatment providers wrote that although the Veteran can handle making a decision, he becomes frustrated with himself when he cannot finish things.  It was further noted that his day was punctuated with many periods of sleep due to the fact that he only sleeps two-three hours a night and thus cannot work at a consistent pace.  The report reflects that the Veteran becomes irritated easily and especially when changes occur in his schedule.  It was noted that he Veteran will often abandon a task if too much change is introduced, and he requires verbal prompting and reminders to finish a work task.  According to the Veteran's treatment providers, if the Veteran is involved in a conflict and perceives a threat, he "verbally threatens physical harm to the worker or he can completely shut down and leave the conflict."  The Veteran was described as "aggressive," "over-protective" and "over-aware" of hazards, and it was added that he yells and screams at others if they do not behave like him.  

The Veteran's treatment providers noted that the Veteran worked as a safety manager at a family business, which was his first job since he retired from the military.  It was noted that due to his numerous absences for psychiatric treatment, he ended up taking at least one to two days off a week during his last six months of employment, and was ultimately fired from this position in July 2008 because he could no longer perform his duties due to his PTSD and headaches.  The Veteran was thereafter diagnosed with having PTSD, cognitive disorder and a history of substance abuse.  

At a September 2008 VA psychiatric examination, the Veteran stated that he had not been psychiatrically hospitalized since his last examination.  According to the Veteran, psychiatric hospitalization had been suggested to him, but he did not want to be away from his house and family for the six week inpatient stay.  The Veteran reported to  see his social worker once a week and noted that he regularly attends a PTSD therapy group every other week.  The Veteran described a worsening in the severity of his PTSD symptoms and noted that his symptoms had occurred with increasing frequency since he lost his job.  According to the Veteran, he lost a great deal of time from work over the past twelve months due to his PTSD symptoms.  He explained that he not only had to call off of work due to his psychiatric symptoms, but also due to his ongoing psychiatric/psychological treatment and additional neurological testing and workup he had to undergo.  The Veteran noted that he had recently been fired from his job as a safety director at a local factory because he was considered "too unreliable" to remain employed in that position.  The Veteran further noted that while he remained married to his first wife of more than twenty years, they were experiencing a difficult time in their marriage due to her fear of him.  The Veteran also described the degree and quality of his social relationships as "terrible" and stated that he only socialized with immediate family members.  The Veteran described his activities and leisure pursuits as fairly limited and stated that he spent of the majority of his time "walking the parameter of his property, making sure that there are no intruders."  

Upon conducting a mental evaluation of the Veteran, the VA examiner noted that the Veteran "demonstrated a wide range and intensity and [he] had a great deal of difficulty maintaining his stability" especially when he spoke about his memories of Iraq, and, more importantly, whenever he spoke of his brother.  The VA examiner noted that the Veteran's thought processes "demonstrated a rapid rate of flow and a tendency towards perseveration towards his experiences in Iraq and the loss of his brother."  The VA examiner also noted that while the Veteran occasionally experienced impairment of his thought processes and communications, his thought content was essentially appropriate and he did not experience any overt delusions or hallucinations.  The VA examiner further noted that while the Veteran continued to have suicidal and homicidal thoughts and ideations, he denied any plans or intent.  According to the VA examiner, although the Veteran demonstrates the ability to maintain his minimal personal hygiene and other basic activities of daily living, he complains of great difficulty with short-term memory, and believes that this is, in part, why he lost his job as a safety director.  It was further noted that the Veteran's routine checking of the parameter of his property had become an obsessive or ritualistic behavior that would interfere with his routine activities.  The Veteran reported ongoing panic attacks "with a strong agoraphobic component to them" as well as significant difficulties with depression, depressed mood, sleep impairment and anxiety secondary to his PTSD.  In addition, the Veteran endorsed significant difficulty with impaired impulse control and losing his temper very easily, and he believes these factors also contributed to the loss of his employment.  

According to the VA examiner, the Veteran's PTSD symptoms had worsened in some areas, and the Veteran continues to describe specific behavioral, cognitive, social, affective, and somatic symptoms all attributable to his PTSD.  The Veteran also continued to describe specific PTSD symptoms as being present, including symptoms of re-experiencing the trauma - both intrusive, unwanted daytime memories, as well as nightmares.  The Veteran also continued to demonstrate significant avoidant behavior, emotional numbness, a heightened physiological arousal, and occasional associated features such as disillusionment and demoralization.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with chronic PTSD and cognitive disorder not otherwise specified, and assigned him a GAF score of 39 to reflect some of the worsening PTSD symptoms.  According to the examiner, the Veteran has total occupational impairment as a result of his PTSD, and lost his most recent employment due to his PTSD.  The examiner also noted that the Veteran was having increased impairment of his social functioning, and even his one reliable social group, his immediate family, was having difficulties with him.  

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA), in part, as a result of his PTSD.  The October 2008 Disability Determination and Transmittal report reflects that the Veteran had a primary diagnosis of PTSD, and a secondary diagnosis of osteoarthrosis and allied disorder.  

Subsequent VA treatment records reflect that the Veteran continued treatment for his PTSD, and regularly attended PTSD group meetings.  An October 2008 VA treatment report reflected a slight improvement in the Veteran's symptoms, and he reported that he was taking the initiative to spend more time with his family, was less paranoid and hypervigilant, and he was able to sleep five hours a night, which he claimed was as good as it gets for him.  A March 2009 VA addendum report reflects that the Veteran is currently taking marijuana to help calm his nerves.  During an August 2010 VA follow-up visit, the Veteran stated that he does not like to go anywhere because he "get[s] upset at civilians."  The treatment provider observed him to be oriented to person, place, and time, and described his affect as euthymic and his insight as good.  There was no evidence of hallucinations, delusional thinking, loose associations or tangential thinking.  During a September 2010 mental health visit, the Veteran stated that he had a dream his brother touched him, and he woke up with a feeling of panic, and "a feeling of yearning unfulfilled of his loss to [him.]"  A December 2010 follow-up report reflects the Veteran's complaints of an increase in his survivor's guilt due to the fact that he was forbidden from seeing his nephew and niece, and he was not afforded any visitation rights.  According to the Veteran, he felt "demonized" by his sister-in-law's family, and he feels as though he is breaking a promise to his late brother that he would care for his children if he died.  The treatment provider described the Veteran's mood as depressed and his affect as spontaneous.  He also assigned the Veteran a GAF score of 45.  

During his October 2011 videoconference hearing, the Veteran described symptoms of irritability and impaired sleep, and stated that he feels the "safest" when he is inside his home.  According to the Veteran, his main priority is keeping his family members safe, and he constantly worries that something bad will happen to them when they leave the house.  The Veteran's wife testified that the Veteran attempts to barricade the house so nobody can enter, and he spends his nights patrolling the perimeter of the house.  See October 2011 Hearing Transcript, pp. 9-12.  According to the Veteran, he continued to receive treatment for his psychiatric symptoms with his VA social worker on a bi-monthly basis.  See Hearing Transcript, p. 8.  

During a January 2012 VA treatment visit, the Veteran described a strained relationship with his family and indicated that his conversations with his mother are always negative which makes him want to cut her out of his life.  According to the Veteran, every time his mother contacts him, she tries to get in his head "so that she gran[d]stands her own emotional needs and submerges [his]."  The treatment provider described the Veteran's mood as dysphoric and irritable, and noted that the Veteran's affect was stable and congruent with his mood.  The Veteran did not express any delusional thoughts or hallucinations.  Although he expressed suicidal ideation, he denied any intent to carry out these thoughts.  The treatment provider noted that the Veteran's concentration was adequate and reduced, and assigned him a GAF of 49.  During an April 2012 VA follow-up visit, the VA social worker determined that the loss of his brother impacted the Veteran's perception of grief/loss.  According to the treatment provider, the Veteran finds he cannot let himself be happy due to depression.  An August 2012 follow-up report reflects some improvement in the Veteran's psychiatric condition, and the Veteran noted that he was engaging more in outside activities.  During a September 2012 VA follow-up visit, the treatment provider described the Veteran as somewhat hyper, and noted that he was having up to five dizzy spells a week which are related to his stress.  During a February 2013 VA follow up visit, the Veteran expressed the desire to change how he reacts to circumstances in his life.  He explained that he was getting angry all the time so he made some changes in his mood so not to give into the anger.  The treatment provider noted that the Veteran was alert and oriented to person, place, and time, and described the Veteran's affect as dysthymic, his concentration as adequate, and his insight as fair.  The Veteran denied any suicidal ideation, plan, or intent, but did note that he wanted to "hurt" his brother-in-law but would withhold from acting on it.  

The Veteran was afforded the more recent VA psychiatric examination in March 2013.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD and cognitive disorder, NOS.  The VA examiner also diagnosed the Veteran with having a traumatic brain injury (TBI).  When asked whether it was possible to differentiate what symptoms were attributable to each diagnosis, the examiner marked that it was not, and noted that the Veteran's memory and concentration deficits can be symptoms of both his psychiatric diagnoses.  The examiner also noted these symptoms were signs of both his PTSD and TBI.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking and/or mood as a result of his mental diagnoses.  When asked whether it was possible to differentiate what portion of his occupational and social impairment was caused by each mental disorder, the examiner marked that it was, and explained that at least 85 percent of the Veteran's occupational and social impairment is attributable to his PTSD diagnosis.  According to the examiner, the Veteran's cognitive deficits are less contributory, but further compound his concentration and judgment deficits.  When determining and differentiating the level of occupational and social impairment caused by the Veteran's PTSD and his TBI diagnosis, the examiner again found that at least 85 percent of the Veteran's occupational and social impairment was attributable to his PTSD diagnosis.  According to the examiner, the Veteran's cognitive deficits secondary to his diagnosed TBI are less contributory, but further compound his concentration and judgment deficits.  

The Veteran reported to have a positive relationship with his wife, and noted that she is now his daytime caretaker, which is helpful in providing him support, a relative sense of safety, and thus the ability to relax somewhat and be less vigilant when at home during the day.  The Veteran also described his relationship with his two adult children as positive, and noted that he was proud of his one infant grandson.  According to the Veteran, he had two close friendships, one of which was with a high school 'best friend' and the other with a former military serviceman.  Other than his immediate family and close friends, he has no friends and does not trust anybody.  The Veteran reported to isolate himself on his property, and added that he was emotionally distant from his mother, and had significant conflict with his father.  The Veteran also chooses to stay away from his sister due to her substance-abusing ways.  The examiner noted that after his military discharge, the Veteran worked as a safety officer at a local bulk mail center for two years, but due to the significant difficulties he had at this job and his involvement in many confrontations and arguments, the Veteran was ultimately fired from this position.  The Veteran speculates that he lasted as long as he did in this position because one of his relatives owned the company.  

The examiner noted that the Veteran has received outpatient individual psychotherapy at the Altoona VAMC since 2004, and he was currently working on reducing sessions with VA social worker to once a month, which he finds difficult.  The Veteran noted that he underwent outpatient treatment with a psychiatric nurse practitioner at the Altoona VAMC until 2010, at which time he decided to discontinue all psychotropic medication, adding that the medication contributed to 'homicidal thinking.'  The Veteran reported a history of aggressive behavior, which included a domestic violence charge in 2006, 'beating up' a peer while stationed at Quantico, several road rage events, multiple altercations at a local convenience store, and choking a teenage boy at a mall in 2008 when he witnessed him bullying a younger boy.  The Veteran noted that he drank heavily throughout his military career and after his discharge until 2008, when he decided to discontinue all alcohol use without formal treatment.  The examiner noted that the Veteran met the necessary criteria for establishing a PTSD diagnosis.  Specifically, she noted that the Veteran had recurrent and distressing recollections and dreams of the event, and he experienced intense psychological distress at exposure to internal or external cues that symbolized ore resembled an aspect of the traumatic event.  The examiner further noted that the Veteran avoids thoughts, feelings or conversations associated with the traumatic event, and further avoids activities, places or people that arouse recollections of the trauma.  According to the examiner, the Veteran exhibited markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a restricted range of affect.  The examiner also noted that the Veteran exhibited difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilant behavior, and an exaggerated startle response.  According to the examiner, these PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

According to the examiner, the Veteran exhibited symptoms of anxiety, suspiciousness, chronic sleep impairment, short and long-term memory impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, and frequent panic attacks that occurred more than once a week.  When asked whether the Veteran had any other symptoms attributable to PTSD, the examiner noted that the Veteran had dissociative episodes with visual hallucinations of people outside his house.  According to the examiner, the Veteran mental diagnoses result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  
The VA examiner determined that at least 85 percent of the Veteran's occupational and social impairment is attributable to his PTSD diagnosis, to include his symptoms of irritability, frequent verbal and recurrent physical aggression, his distrust and suspiciousness of others, excessive hypervigilance, severely limited social interactions, frequent dissociation for 30 minutes or more at a time while at work, and loud, boisterous and offensive speech (as observed throughout the interview).  The examiner assigned the Veteran a GAF score of 40.  She (the examiner) also determined that the Veteran's cognitive deficits secondary to his diagnosed TBI are less contributory and only amount to 15 percent of the Veteran's  occupational impairment.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD, he has also been diagnosed with having a cognitive disorder NOS and a TBI.  In the July 2010 rating decision, the RO granted service connection for TBI with noncommunicating hydrocephalus, headaches, cognitive impairment and balance/gait disorder, and evaluated it as 10 percent disabling, effective March 31, 2008, and 70 percent disabling from October 23, 2008.  As such, it appears that the RO combined the Veteran's TBI residuals and cognitive impairment together when characterizing the claim.  Although the March 2013 VA examiner determined that the Veteran's cognitive disorder was attributable to both his diagnosis of TBI and his PTSD symptoms, she specifically noted that the PTSD symptoms associated with the Veteran's cognitive disorder were that of poor concentration and distractibility.  Also, the March 2013 VA examiner clearly differentiated between the symptoms attributable to the Veteran's service-connected PTSD from the service-connected cognitive disorder and TBI.  In this regard, she noted that the Veteran's difficulty concentrating, memory impairment, and inability to process new information at his last job were associated with his cognitive impairment.  Accordingly, the Board will not consider these psychiatric symptoms when rating the service-connected PTSD.  

The Board finds that, in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  Specifically, the Veteran is socially withdrawn and isolative, has frequent panic attacks, experiences a depressed mood, is extremely irritable, and has exhibited excessive hypervigilant and paranoid behavior, as reflected by the fact that he rarely leaves his home and is always monitoring the perimeter of his house throughout the day, as well as at night.  These symptoms have resulted in few to no interpersonal relationships with people outside his immediate family.  Indeed, although the Veteran has maintained a close relationship with his immediate family members, he has at times described his relationship with his wife as strained due to his unpredictable outbursts of anger.  Also, the Veteran does not maintain a relationship with his mother or sister due to their negative behavior, and he appears to have a conflicted relationship with his father.  According to the Veteran, other than two trusted friends from his past, he does not trust anybody outside his immediate family, and he avoids social outings, public events and crowded venues due to his deep-rooted feelings of distrust, paranoia and suspiciousness of others.  At the March 2013 VA psychiatric examination, the Veteran indicated that he was attempting to become self-sufficient through his gardening and his creation of a small home-based maple syrup business, in order to further limit his interactions with the outside world.  

The record reflects that these symptoms also contributed to the difficulty he had adjusting and assimilating to his post service occupational duties.  According to the Veteran, while working as a safety director at the local mail center, he had a difficult time respecting, and even tolerating, his co-workers and supervisors because they did not adhere to the Marine-style leadership and mentality, and he was ultimately fired from his job as a safety director due to his inability to interact with his peers for long periods of time, his argumentative nature, and his confrontational behavior.  Additionally, the Veteran exhibits extreme avoidant behavior when it comes to the traumatic events he encountered in service, and particularly when it comes to the death of his brother in Iraq.  Review of the Veteran's records reflect that his brother, who was killed in combat in Iraq, was the one person he felt closest to growing up and while serving in the Marine Corps, and he has spent his post-military years trying to come to terms with his death.  Throughout the pendency of the appeal, he has consistently complained of chronic sleep impairment, noting that he can only sleep for three hour intervals, and he has reported to experience continuing thoughts, nightmares and flashbacks of his military stressors - particularly, his brother's death in combat.  The Veteran has also expressed occasional suicidal and homicidal thoughts during periods of emotional distress.  These factors, coupled with the fact that the Veteran has struggled with impaired impulse control and extreme bouts of anger which have resulted in a number of aggressive and violent altercations throughout the years, is reflective of criteria enumerated under the 70 percent evaluation for mental disorders.  Additionally, the majority of the VA treatment records and examination reports, dating from 2004 to 2013, reflect that the Veteran has been assigned multiple GAF scores ranging from 39 to 50, by various VA psychologists and VA treatment providers, which is reflective of serious impairment.

However, the Board observes that in initial rating in excess of 70 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  In this regard, the Board notes that the Veteran's medical records do not contain evidence that supports a finding that he exhibits grossly inappropriately behavior, intermittent inability to perform activities of daily living, or disorientation as to time or place.  Although the March 2013 VA examiner noted that the Veteran has experienced occasional dissociative states with visual hallucinations, the remainder of the VA treatment records and examination reports are negative or absent for any complaints or signs of auditory or visual hallucinations, and are therefore better reflective of the Veteran's current symptomatology.  Indeed, the record establishes that the Veteran has maintained fairly steady relationships with his wife, children, and two close friends throughout the years.  Although his relationship with his wife was occasionally strained in the past, he described the current state of their relationship as positive, and added that since she had become his daytime caretaker, he now feels a relative sense of safety and is able to relax and feel less vigilant when at home during the day.  Although his wife assists him with some of his activities of daily living, the Veteran has not reported to require assistance with basic activities such as grooming, feeding and bathing himself.  In addition, the record reflects that the Veteran has consistently exhibited intact insight and good judgment.  His treatment providers have found that he is able to express himself in a coherent and logical manner, and have described him as well-groomed, cooperative, pleasant and calm in manner.  Although some of his examiners observed occasional impairment in his thought processes and communication, this has been attributed to his cognitive disorder and TBI rather than his PTSD.  

The Board acknowledges that some of the VA examiners assigned the Veteran GAF scores of 39 and 41 which is indicative of impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. The Board notes that GAF scores are just one component of the Veteran's disability picture, and there is no set formula followed in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination. Under such circumstances, veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as determinative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 492, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others). Here, the Board finds that symptoms exhibited and reported by the Veteran are more revealing of the severity of the Veteran's psychiatric disability than the GAF scores.  Such characterizations in the record more closely approximate the scheduler criteria associated with a 70 percent evaluation for the Veteran's disability.

Although the Veteran's symptoms include constant irritability, a socially isolative nature, hypervigilant behavior, paranoia, and extreme anxiety, review of the VA treatment records reflect that the Veteran has continued visiting with the same VA social worker since May 2004, and is making every attempt to try to alleviate his symptoms.  Indeed, the May 2012 VA treatment report reflects that the Veteran was taking occasional 3 mile walks with his wife, and during an August 2012 VA treatment visit, the Veteran indicated that he had recently gone to two group concerts and tried to stay as long as he could.  As such, although the Veteran continues to experience recurrent PTSD symptoms that range in frequency in severity, he has demonstrated the ability to break free of these symptoms on occasion in an attempt to engage in outside activities, and it appears his attempts, although sporadic and intermittent, have been successful.  As such, the Board finds that the overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the rating assigned herein is provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his PTSD is manifested by irritability, paranoia, anxiety, ongoing panic attacks, a depressed mood, hypervigilance, isolation, outbursts of anger, intrusive thoughts, flashbacks and avoidant behavior.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Moreover, the RO has already granted the Veteran's claim for total disability based on individual unemployability, as reflected in the July 2010 rating decision.  Since the application of the regular schedular standards has resulted in a total rating, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation need not be considered.


ORDER

An initial increased rating of 70 percent, but no higher, for the service-connected PTSD is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


